Citation Nr: 0838853	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  96-23 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial evaluation for the 
residuals of a gunshot wound to the right hamstring, 
currently evaluated as 30 percent disabling. 

2.  Entitlement to an initial compensable evaluation for 
bilateral pterygia.

3.  Entitlement to initial compensable evaluation for post-
traumatic stress disorder (PTSD) for the period from June 28, 
1990, until September 29, 1993.

4.  Entitlement to service connection for acute psychosis 
associated with Valium addiction, to include as secondary to 
PTSD.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In the interests of clarity, the complex procedural history 
of this appeal will be outlined below.  

In a July 1995 rating decision, the RO granted service 
connection for residuals of a gunshot wound of the right 
hamstring, bilateral pterygia, and PTSD.  Each disability was 
assigned an effective date of September 29, 1993.  The RO 
assigned a noncompensable disability rating to the gunshot 
wound disability, a noncompensable rating to the bilateral 
pterygia, and a 10 percent rating to the PTSD.  The veteran 
perfected appeals regarding the disability rating assigned 
for each of these disabilities.

In a December 1997 decision, the Board remanded the appeal 
for additional development.  In an October 1999 rating 
decision, the RO granted an increase in the rating of PTSD to 
30 percent, effective as of September 29, 1993.  In a March 
2002 rating decision, the RO granted an earlier effective 
date of June 28, 1990 for the grant of service connection for 
PTSD, but assigned a noncompensable rating from this new 
effective date for service connection to September 28, 1993.  
The 30 percent rating for PTSD remained effective as of 
September 29, 1993.

The Board, in a December 2002 decision, denied the increased 
rating claims for the gunshot wound and pterygia.  Regarding 
the increased rating claim for PTSD, the Board found that the 
veteran had indicated satisfaction with the 30 percent rating 
and that the criteria for withdrawal of this appeal from 
appellate status had been satisfied.  See 38 C.F.R. § 20.204.  
Citing Manlincon v. West, 12 Vet. App. 238 (1999), the Board 
remanded the issue of entitlement to an effective date prior 
to September 29, 1993 for a compensable evaluation for PTSD 
for the issuance of a statement of the case, and to provide 
the veteran with an opportunity to perfect this issue.  

The veteran appealed the December 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
A Joint Motion to Vacate and Remand was filed, and the Court, 
in a June 2003 order, vacated the Board's denial of increased 
ratings for the residuals of a gunshot wound and pterygia.  
The case was returned to the Board for compliance with the 
stipulations in the Joint Motion.

In January 2004, the Board remanded for the claims for 
increased rating for the residuals of a gunshot wound and 
pterygia for the issuance of additional notice pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA) and the 
completion of additional development.  In addition, the Board 
again noted that the veteran needed to be issued a statement 
of the case regarding the issue of entitlement to an 
effective date prior to September 29, 1993 for a compensable 
evaluation for PTSD.  The RO subsequently issued the 
statement of the case regarding the issue of an earlier 
effective date, and the veteran perfected this issue.  

In October 2005, the Board again considered the claims for 
increased ratings for the residuals of a gunshot wound and 
pterygia, and the newly perfected issue of entitlement to an 
effective date prior to September 29, 1993 for a compensable 
evaluation for PTSD.  The Board found that an additional 
remand was required regarding the increased rating claims to 
accomplish additional development and to ensure compliance 
with the directives contained in the earlier Board remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Regarding the 
earlier effective date claim, the Board found that the issue 
was inextricably intertwined with a then pending (but not in 
appellate status) claim for service connection for acute 
psychosis associated with Valium addiction, to include as 
secondary to PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  The Board directed that the RO adjudicate this 
claim.  In the body of this remand, the Board also noted that 
the veteran had filed a new claim for an increased rating for 
PTSD and that this issue was also inextricably intertwined.  
The directives in this remand, however, did not specifically 
direct the RO to adjudicate the claim for an increased 
rating.  

The RO subsequently adjudicated the service connection claim 
for acute psychosis in an April 2006 rating decision.  The RO 
has not yet adjudicated the claim for an increased rating for 
PTSD.  In a December 2006 rating decision, the RO denied 
entitlement to service connection for tinnitus.  After the 
filing of timely notices of disagreement, the veteran was 
issued an April 2007 statement of the case regarding service 
connection for acute psychosis and tinnitus.  The veteran 
perfected an appeal of these two claims by submitting a 
substantive appeal (VA Form 9) that was received in June 2007 
(the document of file appears to be incorrectly dated by hand 
in July 2007).  Subsequent to additional evidence being 
associated with the claims file, the RO has not issued any 
supplemental statement of the case regarding these two 
issues.  In an August 2008 document, the RO found that there 
was no requirement to issue a supplemental statement of the 
case.

After review of the claims file, the Board finds, 
unfortunately, that the claims for an increased initial 
evaluation for the residuals of a gunshot wound to the right 
hamstring must be remanded in order to ensure development 
compliant with previous Board directives is completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The claims for 
acute psychosis and tinnitus are remanded to allow the agency 
of original jurisdiction (AOJ) to have initial consideration 
of the additional evidence submitted after the April 2007 
statement of the case.  See 38 C.F.R. §§ 3.159, 19.37.  

Additionally, the Board finds that the previous directed 
development regarding the issue of entitlement to a 
compensable rating for bilateral pterygia has been 
substantially complied with and the claim is ripe for 
adjudication upon the merits.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

With respect to the earlier effective date claim for the 
award of a 30 percent rating for PTSD, upon further review of 
the record, it is now determined that the remaining PTSD 
issue is best characterized as an increased rating claim for 
a compensable evaluation during the period from June 28, 
1990, to September 29, 1993.  Indeed, the veteran had already 
perfected an appeal for an increased rating, and in essence, 
rather than creating a new issue, the March 2002 RO action 
can be viewed as simply expanding the rating period under 
consideration in evaluating the already-perfected increased 
rating claim.  Thus, the issue has been re-styled as set 
forth on the title page of this decision.  Moreover, because 
the issue involves a distinct time period in the past, it is 
not found to be inextricably intertwined with his more recent 
claim of entitlement to an increased rating for PTSD.  
Indeed, future examination of the veteran will not provide 
additional evidence with respect to his disability picture 
from June 28, 1990, to September 29, 1993.  Therefore, the 
increased rating claim for that time period may be 
adjudicated at present.

Therefore, the issues of increased ratings for residuals of a 
gunshot wound to the right hamstring, service connection for 
acute psychosis, and service connection for tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim adjudicated 
upon the merits in this decision has been obtained; the 
veteran has been provided notice of the evidence necessary to 
substantiate this claim and has been notified of what 
evidence he should provide and what evidence VA would obtain; 
there is no indication that the veteran has evidence 
pertinent to this claim that he has not submitted to VA.

2.  The competent evidence of record indicates that the 
bilateral pterygia does not cause loss of vision.

3.  From June 28, 1990, until September 29, 1993, the 
veteran's PTSD has been manifested by mild and transient 
symptoms causing some social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
pterygia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1-4.16, 4.75-4.84, 4.84a, Diagnostic Code 6034 (2008).

2.  From June 28, 1990, until September 29, 1993, the 
criteria for a 10 percent  rating for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1-4.16, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The veteran has been issued multiple VCAA notification 
letters during the pendency of this appeal.  These letters 
include an April 2006 communication.  This notice fulfilled 
the provisions of 38 U.S.C.A. § 5103(a).  The veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate his claim for an increased 
rating; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  In addition, this letter provided the 
veteran notice regarding the evidence and information needed 
to establish a disability rating and an effective date, as 
outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable AOJ decision on a claim for VA 
benefits.  In this case, the VCAA letter noted above was 
issued pursuant to a Board remand, and therefore, after the 
RO decision that is the subject of this appeal.  The Board is 
cognizant of recent United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim; (2) requesting 
that the claimant provide any pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  (Emphasis added.)  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claim adjudicated upon the merits 
in this instant decision, as demonstrated by the March 2008, 
April 2008 and June 2008 supplemental statements of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statements of the case complied with the applicable due 
process and notification requirements for decisions, they 
constitutes readjudication decisions.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

The Board further notes that the veteran was provided 
additional notice regarding increased rating claims pursuant 
to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  As the 
claim presently before the Board arises from an initial grant 
of service connection, however, this additional notice was 
not required and, thus, the contents of this letter will not 
be addressed.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes VA 
medical records and medical records from the Florida 
Department of Corrections.  In addition, the claims file 
contains the reports from eye examinations completed in 
August 1999 and February 2008.  After review of these 
examination reports, the Board finds that they are adequate 
for rating purposes and the February 2008 VA examination 
substantially satisfied the directives contained in previous 
Board remands.  38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of this claim at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

I.  Entitlement to an initial compensable evaluation for 
bilateral pterygia.

Throughout the rating period on appeal, the veteran has been 
assigned a noncompensable evaluation for bilateral pterygia.  

38 C.F.R. § 4.75 provides that in cases such as the 
veteran's, the best distant vision obtainable after best 
correction by glasses will be the basis of rating.

Diagnostic Code 6034, located in 38 C.F.R. § 4.84a, provides 
rating criteria for pterygium (the singular form of 
pterygia).  This code provides that the disability is to be 
rated for loss of vision, if any.

Diagnostic Codes 6061-6079, all located in 38 C.F.R. § 4.84a, 
provide ratings for impairment of central visual acuity.  
Vision of 20/40 or better in each eye is rated as 
noncompensable.  See Diagnostic Code 6079, 38 C.F.R. § 4.84a.

Diagnostic Code 6080, located in 38 C.F.R. § 4.84a, provides 
rating criteria for impairment of field vision.  Unilateral 
impairment of field vision to 60 degrees but not 45 degrees 
is rated as 10 percent disabling and bilateral impairment 
with these findings is rated as 20 percent disabling.  More 
severe impairment of field vision warrants higher ratings.

Factual Background

The veteran contends that the initial noncompensable 
disability rating assigned to the bilateral pterygia does not 
adequately contemplate the severity of his symptoms.  

The claims file contains an August 1992 record from the eye 
clinic at the State of Florida Department of Corrections.  
Review of this record does not reveal findings of visual 
acuity less than 20/25 in each eye.  In an October 1994 
record, the veteran was found to have vision of 20/25 in each 
eye.  Provisional diagnosis was myopia.

The veteran underwent a VA eye examination in August 1999.  
The examiner indicated review of the veteran's medical 
records, including the veteran's history of excision in the 
1970s of pterygia, but the pterygia had returned.  The 
veteran's current complaints included some dryness to the 
eyes and irritation.  The veteran had no other ocular 
complaints.  The veteran took no ocular medication.  
Uncorrected visual acuity at distance was 20/25- in the right 
eye and 20/25+ in the left eye.  The examiner wrote that the 
veteran had "no present correction for distance."  Physical 
examination revealed evidence of scarring and of current 
pterygia.  Diagnoses were bilateral pterygia, "preshyopia" 
(appears that this should be "presbyopia"), and mild lenses 
changes in each eye.  The examiner noted that the pterygia 
were not visually significant nor were they inducing any 
significant astigmatism.  The examiner prescribed artificial 
tears for the veteran to use when the pterygia became 
irritated.  The examiner also noted that the veteran was not 
a candidate for surgical removal of the pterygia, nor would 
the examiner recommend surgery at that time as the pterygia 
were "not a problem."

The veteran underwent an additional VA eye examination, 
pursuant to Board remand, in February 2008.  The examiner 
noted review of the claims file.  The veteran's current 
symptoms regarding the right eye were recorded as burning or 
stinging, dryness, and that the eye was "tired."  Regarding 
the left eye, the veteran's symptoms were burning or 
stinging, and dryness.  The veteran was also noted to have 
floaters.  Corrected vision was 20/20 bilaterally.  The 
examiner noted that eye sight was "presbyopic."  The 
examiner found there was no visual field defect.  The 
examiner diagnosed pterygium of the right eye; no pterygium 
being identified in the left eye.  The examiner noted that 
there were no significant effects on general occupation and 
mild effects on recreation and driving.  

The veteran submitted record of his eye prescription dated in 
March 2008.

Analysis

The Board finds that a compensable rating is not warranted 
for the veteran's bilateral pterygia.  Again, the rating 
schedule provides that this disability is rated based on loss 
of vision.  The VA examinations and other medical evidence of 
record do not indicate any compensable loss of vision.  
Although the veteran wears glasses, there is no evidence that 
his corrected visual acuity is less than 20/40 in either eye, 
and therefore, there is no entitlement to a compensable 
rating based on visual acuity.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6079.  Also, there is no medical evidence of 
impairment of field vision.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6080.  Although the veteran's complaints 
include burning/stinging in the eye and irritation, the Board 
can find no basis in the schedule for providing a compensable 
rating for these symptoms.  As there is no evidence of 
compensable loss of vision, a schedular compensable rating is 
denied.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  While some of the symptoms endorsed by the veteran 
are not contemplated under the rating schedule, the Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  Although the veteran 
has asserted he is unemployable due to service-connected 
disabilities, the veteran has not asserted and there is no 
medical evidence to show marked interference with employment 
caused by an eye disability or that the disability 
necessitates frequent hospitalization beyond that 
contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

Thus, the Board finds that the preponderance of the evidence 
is against the claim.  Therefore, the benefit of the doubt 
doctrine is not applicable and the claim for a compensable 
rating for bilateral pterygia must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

II.  Entitlement to initial compensable evaluation for post-
traumatic stress disorder (PTSD) for the period from June 28, 
1990, until September 29, 1993.

Throughout the rating period being considered, the veteran is 
assigned a noncompensable evaluation for PTSD pursuant to 
Diagnostic Code 9411.  That code section evaluates PTSD under 
the General Rating Formula for Mental Disorders.  

Under the general rating formula, a noncompensable evaluation 
for PTSD applies where the evidence demonstrates that a 
mental condition has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  

In order to be entitled to the next-higher 10 percent rating, 
the evidence must demonstrate occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

To achieve a 30 percent evaluation, the evidence must show 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

In evaluating the evidence of record during the period in 
question, the Board calls attention to a July 1992 
psychiatric evaluation performed by the State of Florida 
Department of Corrections.  That report indicated that the 
veteran had been hospitalized for 8 to 10 hours in August 
1991 for psychiatric symptoms.  He also received 7 months of 
treatment during 1991 and 1992 while in jail.  At the time of 
that report, his mental status was generally within normal 
limits, except that he had mild anxiety.  

Based on the foregoing, it cannot be concluded that the 
veteran was entirely asymptomatic during the rating period in 
question.  Rather, the evidence reflects some mild symptoms, 
which on at least one occasion were significant enough to 
require hospitalization.  The fact of hospitalization alone 
is highly suggestive of at least transient impairment in 
social and occupational functioning.  Therefore, resolving 
any reasonable doubt in the veteran's favor, his disability 
picture is found to be more closely approximated by the next-
higher 10 percent evaluation throughout the period in 
question.  

While a 10 percent rating is appropriate, an evaluation in 
excess of that amount is not warranted here.  Indeed, the 
veteran's hospitalization lasted only 8 to 10 hours, 
suggesting that the symptoms treated were of limited 
severity.  Moreover, the July 1992 psychiatric evaluation 
reflected entirely normal findings with respect to behavior, 
speech, and thought processes.  Moreover, there was no 
showing of any hallucinations and the veteran was fully 
oriented.  The only symptom demonstrated was anxiety.  
Moreover, neither that report nor any other evidence of 
record during the period in question demonstrates that such 
anxiety resulted in the degree of social and occupational 
impairment contemplated for assignment of the next-higher 30 
percent evaluation for PTSD.

In sum, the evidence of record supports assignment of a 10 
percent rating for PTSD from June 28, 1990, until September 
29, 1993.  A rating in excess of that amount is not 
warranted.  The Board notes that in reaching this conclusion, 
the evidence is at least in equipoise, and the benefit of the 
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.


ORDER

Entitlement to a compensable rating for bilateral pterygia is 
denied.

A 10 percent rating for PTSD from June 28, 1990, until 
September 29, 1993, is granted, subject to governing criteria 
applicable to the payment of monetary benefits.


REMAND

Additional development is required before the claims for an 
increased rating for residuals of a gunshot wound to the 
right hamstring, entitlement to service connection for acute 
psychosis associated with Valium addiction, to include as 
secondary to PTSD, and entitlement to service connection for 
tinnitus are ripe for adjudication upon the merits.  The 
Board notes that in previous Board remands it was noted that 
the veteran was incarcerated, which required that special 
arrangements be made to obtain examinations while he was 
incarcerated.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Review of the claims file indicates that the veteran 
was recently released from incarceration.  Therefore, the 
AMC/RO can follow standard scheduling procedures for the VA 
examinations directed to be scheduled.

Regarding the claim of entitlement to an increased rating for 
residuals of a gunshot wound to the right hamstring, the 
October 2005 Board remand directed that the veteran be 
scheduled for an orthopedic examination.  The examiner was to 
be informed of the revised regulations pertaining to 
evaluations of muscle injuries effective July 3, 1997.  In 
addition, the examiner was directed to indicate whether the 
degree of injury to each muscle group involved was moderate, 
moderately severe, or severe.  The veteran underwent a VA 
examination in February 2008.  From review of the examination 
report (joint and muscle examination reports were completed 
by the same examiner), there is no evidence that the examiner 
was issued copies of the revised regulations pertaining to 
evaluation of muscle injuries nor did the examiner make a 
finding regarding whether the degree of injury of each muscle 
group involved was moderate, moderately severe, or severe.  

Therefore, a remand is required in order to obtain an 
addendum from the examiner who performed the February 2008 
examination.  Specifically, after review of the revised 
regulations pertaining to evaluations of muscle injuries, the 
examiner should provide an addendum regarding any changes she 
would make to the previous examination report and also 
provide a finding whether the degree of injury to each muscle 
group involved was moderate, moderately severe, or severe.  
Specifically, the examiner should be provided copies of 
38 C.F.R. § 4.56 and 38 C.F.R. § 4.73, Diagnostic Code 5313.

If the examiner who performed the February 2008 examination 
is unavailable, the veteran should be scheduled for a new 
examination. 

Regarding the claim of entitlement to service connection for 
acute psychosis associated with Valium addiction, to include 
as secondary to PTSD, the veteran was issued a statement of 
the case regarding this issue in April 2007.  Subsequent to 
the issuance of this statement of the case, additional 
psychiatric treatment records have been associated with the 
claims file.  The Board finds that a remand of this issue is 
required in order that the AOJ can have initial consideration 
of this relevant evidence, and thereafter, if the benefit is 
not granted, issue a supplemental statement of the case.  See 
38 C.F.R. §§ 19.31, 19.37.  

In addition, as previously noted, the veteran has raised a 
new claim of entitlement to an increased rating for PTSD 
(relating to current disability and thus distinguishable and 
not intertwined with the issue of entitlement to a higher 
rating from June 28, 1990, until September 29, 1993, 
adjudicated in the instant decision).  The recent increased 
rating claim issue should be adjudicated upon remand.  To 
obtain appellate review of this issue, however, the veteran 
must subsequently perfect an appeal.  See 38 C.F.R. §§ 
20.200, 20.201, 20.202.  

Further, after review of the record and consideration of the 
multiple issues that are inextricably intertwined, the Board 
directs that the veteran be scheduled for a VA psychiatric 
examination.  Although not currently in appellate status, as 
the issue of an increased rating for PTSD is inextricably 
intertwined with other issues in appellate status, this 
examination should include evaluation of the current severity 
of the service-connected PTSD.  In addition, the examiner 
should specifically opine whether the veteran has a distinct 
psychiatric disability attributable to Valium use.  If so, 
the examiner should provide an opinion regarding whether the 
disability is attributable to service or is attributable to 
the service-connected PTSD.  If the examiner finds that the 
veteran has a separate psychiatric disability that is not 
attributable to service or the service-connected PTSD, the 
examiner should specify was symptomatology is attributable to 
this separate disability and that which is attributable to 
the service-connected PTSD.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).

The claims file contains multiple VCAA letters regarding the 
claims on appeal.  Review of these letters indicates, 
however, that the veteran was not provided a VCAA 
notification letter that addressed the issue of service 
connection for acute psychosis associated with Valium 
addiction, to include secondary to PTSD, that included notice 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Upon remand, therefore, the veteran should be issued 
a VCAA notification letter regarding this claim that includes 
notice pursuant to Dingess.

Regarding service connection for tinnitus, the Board notes, 
as with the claim for service connection for acute psychosis, 
that additional relevant evidence was added to the claims 
file after the April 2007 statement of the case.  A remand is 
required is in order that the AOJ can have initial 
consideration of this relevant evidence, and thereafter, if 
the benefit is not granted, issue a supplemental statement of 
the case.  See 38 C.F.R. §§ 19.31, 19.37.  

In addition, the RO scheduled the veteran for a VA 
examination regarding the claim for tinnitus.  Although the 
RO noted that the veteran failed to report for a previously 
scheduled VA examination to evaluate the veteran for 
tinnitus, review of the claims file indicates that at the 
time of the scheduled examination the veteran was 
incarcerated.  See 38 C.F.R. § 3.655; Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The veteran has been released 
from incarceration.  The Board finds that a remand is 
required in order that the veteran may be scheduled for a VA 
examination in which an examiner provides an opinion 
regarding whether tinnitus is attributable to service.  See 
38 C.F.R. § 3.159(c)(4).

If the veteran fails to report for any of the examinations 
directed by this remand, a copy of the notice of the date, 
time and place of the examination that was sent to the 
veteran must be associated with the claims file.  See 
38 C.F.R. § 3.655.

Lastly, all VA medical examination and treatment reports, and 
any private medical records that have not been obtained, 
which pertain to the claims remaining on appeal must be 
obtained for inclusion in the record.  See 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran a 
notification letter regarding the claim 
for service connection for acute 
psychosis associated with Valium 
addiction, to include as secondary to 
PTSD.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159. 

Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claim for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
and (c) inform the veteran about the 
information and evidence the veteran is 
expected to provide.  

This letter should include the evidence 
and information needed to substantiate a 
claim for secondary service connection.

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the claim for service 
connection and the establishment of an 
effective date for this claim, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should request an addendum 
by the examiner who performed the 
February 2008 VA joints/muscle 
examination.  After review of the revised 
regulations pertaining to evaluations of 
muscle injuries effective July 3, 1997 
(38 C.F.R. § 4.56 and 38 C.F.R. § 4.73, 
Diagnostic Code 5313), the examiner 
should provide an addendum regarding any 
changes she would make to the previous 
examination report and also provide a 
finding whether the degree of injury to 
each muscle group involved was moderate, 
moderately severe, or severe.  The 
examiner must note review of the VA 
regulations.

If the examiner who performed the 
February 2008 joints/muscle examination 
is unavailable to complete this addendum, 
the veteran should be scheduled for a new 
examination to determine the nature and 
severity of his residuals of the gunshot 
wound.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should review of the revised regulations 
pertaining to evaluations of muscle 
injuries effective July 3, 1997 
(38 C.F.R. § 4.56 and 38 C.F.R. § 4.73, 
Diagnostic Code 5313).  The examiner must 
note review of the VA regulations.  All 
indicated special studies should be 
accomplished and the findings then 
reported in detail.  The examiner is 
requested to identify all muscle groups 
involved.

The examination should include range of 
motion testing of all involved joints, 
functional impairment due to pain on use 
or due to flare-ups, weakened movement, 
excess fatigability or incoordination, 
muscle damage, and muscle strength.  The 
examiner should indicate whether the 
degree of injury to each muscle group 
involved in moderate, moderately severe, 
or severe.

3.  The AMC/RO should afford the veteran 
a comprehensive psychiatric examination 
for the purpose of determining the 
current severity of his PTSD and to 
determine whether the veteran a distinct 
psychiatric disability attributable to 
Valium use.  The claims file should be 
sent to the examiner and the examiner 
should review the relevant evidence in 
the claims file.  Any tests deemed 
necessary should be accomplished.  

The examiner should thoroughly evaluate 
the PTSD.

In addition, the examiner should answer 
the following:

a)  Does the veteran has a 
distinct psychiatric disability 
(to include "an acute 
psychosis") associated with 
Valium use?  

b) If the answer to question a) is 
yes, is it at least as likely as 
not (50 percent or greater 
probability) that this disability 
began during service or is 
causally linked to any incident of 
active duty, to include 
prescription Valium use during 
service?

c) If the answer to question a) is 
yes, is it at least as likely as 
not (50 percent or greater 
probability) that this disability 
was caused or aggravated by the 
service-connected PTSD?  

d) If determined that the distinct 
psychiatric disability is not 
attributable to service or service-
connected PTSD, what psychiatric 
symptomatology is attributable to 
the distinct nonservice-connected 
psychiatric disability and what 
psychiatric symptomatology is 
attributable the service-connected 
PTSD?

The examiner is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
causal relationship or a finding of 
aggravation; less likely weighs against 
the claim.

The examiner is also advised that 
aggravation for legal purposes is 
defined as a worsening of the underlying 
disability beyond its natural 
progression versus a temporary flare-up 
of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the examiner is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  The AMC/RO should afford the veteran 
a VA audiological examination for the 
purpose of determining whether he has a 
current diagnosis of tinnitus and, if 
so, whether it began during service or 
is otherwise linked to service.

Following a review of the relevant 
evidence in the claims file, obtaining a 
thorough medical, social and industrial 
history (to include in-service and post-
service exposure to excessive noise); 
the clinical evaluation and any tests 
that are deemed necessary, the examiner 
is asked to provide an opinion on the 
following question: 

Is it at least as likely as not that the 
veteran has tinnitus that is causally 
linked to any incident of service?

The examiner is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
causal relationship; less likely weighs 
against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the examiner is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

5.  Thereafter, the veteran's claims 
remaining in appellate status must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If any claim is not 
granted to the veteran's satisfaction, 
the veteran and his attorney-
representative must be provided with a 
supplemental statement of the cause.  
This supplemental statement of the case 
must include a copy of the revised 
version of 38 C.F.R. § 4.56 and 
38 C.F.R. § 4.73, Diagnostic Code 5313).  
An appropriate period of time should 
then be allowed for a response, before 
the record is returned to the Board for 
further review.

6.  The AMC/RO should adjudicate the 
claim for an increased rating for PTSD, 
in light of all pertinent evidence (to 
include the psychiatric examination 
obtained pursuant to this Board remand) 
and all legal authority.

7.  If the claim for an increased rating 
is not granted to the veteran's 
satisfaction, the veteran and his 
attorney-representative must be notified 
of the denial and advised of the 
veteran's appellate rights.  The veteran 
and his attorney-representative are 
hereby reminded that to obtain appellate 
jurisdiction of an issue not currently 
in appellate status, a timely appeal 
must be perfected.  While the RO must 
furnish the veteran with the appropriate 
time period in which to do so, the 
veteran should perfect an appeal of the 
claim for an increased rating, if 
desired, as soon as possible to avoid 
unnecessary delay in the consideration 
of the appeal.

8.  The AMC/RO should review the claims 
file to ensure that all of the above 
requested development has been 
completed.  After all the directed 
development is accomplished, the case 
should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


